Judgment, Supreme Court, New York County (Marcy Kahn, J.), rendered June 18, 1993, which convicted defendant, after a jury trial, of criminal sale of a controlled substance in the third degree and sentenced him, as a second felony offender, to a term of 5 to 10 years, unanimously affirmed.
Defendant claims that the trial court erred in closing the courtroom during the testimony of two undercover officers since the officers failed to articulate specific concerns warranting closure. He also argues that the actions of one of the undercover officers on the day of the hearing were inconsistent with the officer’s testimony that his safety would be compromised if his identity were revealed. We find both claims without merit. The courtroom was properly closed in view of the officers’ testimony that they were still active undercover officers in the area in which defendant was arrested, that their safety would be jeopardized if their identities were revealed, and that each of their lives had been threatened at least five times on past occasions (People v Martinez, 82 NY2d 436; People v Sixto M., 204 AD2d 175, lv denied 83 NY2d 1007; People v Williams, 201 AD2d 409, lv denied 83 NY2d 859). Contrary to defendant’s latter claim, evidence adduced at the hearing demonstrated that the officer in question took various precautions to ensure his safety and to avoid detection while at the courthouse. Concur—Sullivan, J. P., Rosenberger, Wallach, Kupferman and Nardelli, JJ.